Name: 90/671/EEC: Commission Decision of 19 December 1990 on transitional measures applying to Portuguese imports from other member states of products of the pigmeat, egg and poultrymeat sectors (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  trade policy;  Europe
 Date Published: 1990-12-29

 Avis juridique important|31990D067190/671/EEC: Commission Decision of 19 December 1990 on transitional measures applying to Portuguese imports from other member states of products of the pigmeat, egg and poultrymeat sectors (Only the Portuguese text is authentic) Official Journal L 366 , 29/12/1990 P. 0060 - 0062COMMISSION DECISION of 19 December 1990 on transitional measures applying to Portuguese imports from other Member States of products of the pigmeat, egg and poultrymeat sectors (Only the Portuguese text is authentic) (90/671/EEC) THE COMMISSION OF THE EUROPEANCOMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 257 thereof, Whereas in Portugal the changeover from the arrangements applicable during the first stage of accession to those resulting from application of common organization arrangements from the beginning of the second stage is likely to raise considerable problems in the pigmeat, egg and poultrymeat sectors; whereas application of the common organization arrangements in Portugal for the cereals, pigmeat, egg and poultrymeat sectors, on the terms laid down by Council Regulations (EEC) No 3653/90 (1) and (EEC) No 3657/90 (2), in fact involve immediate abolition of all protection of the Portuguese market from competition from the other Member States; Whereas in Portugal structural difficulties in the pigmeat, egg and poultrymeat sectors and a level of profitability much lower than in the other Member States mean that too abrupt a confrontation with much more competitive structures would be dangerous to the extent of jeopardizing survival of these sectors in Portugal; whereas this danger is worsened by the fact that at the beginning of the second stage the difficulties of Portuguese producers are made more acute by the impact on their production costs of the very much higher level of cereal prices in Portugal during the first stage of accession than in the rest of the Community; Whereas application by Portugal as necessary and for a maximum of one year of a special duty as specified in this Regulation on imports of products from other Member States would suffice to remove this danger and allow the necessary adjustments in Portugal to be made harmoniously during 1991; Whereas the Management Committees for Pigmeat and for Poultrymeat and Eggs have not issued opinions within the time limits set by their chairmen, HAS ADOPTED THIS DECISION:Article 1 The Portuguese Republic is authorized to apply from 1 January to 31 December 1991 the special duties indicated in Annexes I and II on imports of the corresponding products from the other Member States. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 19 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 362, 27. 12. 1990, p. 28. (2) OJ No L 362, 27. 12. 1990, p. 35. ANNEX I PIGMEAT SECTOR>TABLE> ANNEX II EGGS AND POULTRYMEAT SECTORS>TABLE>